Case 1:20-cv-25075-RNS Document 4 Entered on FLSD Docket 12/17/2020 Page 1 of 3




                                  United States District Court
                                            for the
                                  Southern District of Florida

     Jesse Harris, Plaintiff,                    )
                                                 )
                                                   Civil Action No. 20-25075-Civ-Scola
     v.                                          )
                                                 )
     Greg Harris, Defendant.                     )

          Order Granting Motion for Leave to Proceed In Forma Pauperis
                            and Striking Complaint
        This matter is before the Court upon Plaintiff Jesse Harris’s 1 application
 to proceed in forma pauperis. (ECF No. 3.) Having reviewed the motion, the
 record, and the relevant legal authorities, the Court grants Jesse’s motion to
 proceed without prepaying his fees or costs (ECF No. 3); however, at the same
 time, the Court strikes his complaint, with leave to amend, for the reasons
 set forth below.
        In his complaint, Jesse says that Defendant Greg Harris found Jesse’s
 unemployment debit card in Jesse’s mail and then used information from the
 card to open an online account in Jesse’s name. (Compl., ECF No. 1, 4.) Once
 Greg opened the account, according to Jesse, Greg used it to transfer $10,000
 to Greg’s own bank account. (Id.) Although Jesse says Greg only transferred
 $10,000 to his account, Jesse nonetheless maintains, without any explanation,
 that Greg owes him $80,000. (Id.)
        28 U.S.C. § 1915(e)(2)(B) confers discretion on a district court to dismiss
 an in forma pauperis action if certain defects are evident from the complaint:
          Notwithstanding any filing fees, or any portion thereof, that may
          have been paid, the court shall dismiss the case at any time if the
          court determines that . . . the action . . . (i) is frivolous or
          malicious; (ii) fails to state a claim on which relief may be granted;
          or (iii) seeks monetary relief against a defendant who is immune
          from such relief.
 “A complaint is ‘frivolous’ under § 1915 where there is no subject matter
 jurisdiction.” Jackson v. Lehern McGovern Bovis, Inc., 1:16-CV-02987-CAP,
 2017 WL 11144693, at *2 (N.D. Ga. Feb. 13, 2017), report and recommendation
 adopted, 1:16-CV-2987-CAP, 2017 WL 11150834 (N.D. Ga. Mar. 3, 2017)
 (citing Davis v. Ryan Oaks Apartment, 357 Fed. App’x 237, 238–39 (11th Cir.

 1   Because both parties have the same last name, the Court refers to them by their first names.
Case 1:20-cv-25075-RNS Document 4 Entered on FLSD Docket 12/17/2020 Page 2 of 3




 Dec. 17, 2009) and Pratt v. Sumner, 807 F.2d 817, 819 (9th Cir. 1987)
 (recognizing the general proposition that a complaint should be dismissed as
 frivolous under § 1915 where subject matter jurisdiction is lacking)).
        A party seeking to invoke a federal court’s diversity jurisdiction, as Jesse
 does here, must allege facts that show that federal subject-matter jurisdiction
 exists. Travaglio v. Am. Express Co., 735 F.3d 1266, 1268 (11th Cir. 2013).
 Those allegations, when federal jurisdiction is invoked based upon diversity,
 must include facts sufficient to show that the amount in controversy more
 likely than not exceeds the $75,000 jurisdictional minimum. Williams v. Best
 Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001). Based on the record before it,
 the Court does not find the facts as alleged show that the jurisdictional
 threshold has been met.
        While a plaintiff’s amount-in-controversy allegations should generally be
 accepted as true, that is only if they are made in good faith. Dart Cherokee
 Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014). Here, while Jesse
 “ask[s] the court to order $80,000.00” and summarily maintains Greg “owes
 [him] $80,000.00,” the only actual fact he supplies regarding the amount in
 controversy is that Greg wrongfully transferred $10,000 of Jesse’s
 unemployment benefits into Greg’s own account. (Compl. at 4.) Since the facts
 alleged only account for $10,000, the Court is unable to determine whether the
 jurisdictional threshold has truly been met. And without this information, the
 Court is unable to assure itself that it has subject-matter jurisdiction over this
 case.
        Because of this deficiency, the Court strikes Jesse’s complaint as it does
 not sufficiently allege facts showing that the amount in controversy actually
 exceeds $75,000. If Jesse believes he can allege, in good faith, facts
 establishing the Court’s subject-matter jurisdiction, he must file an amended
 complaint on or before January 4, 2021. Jesse is forewarned that if he fails to
 timely comply with this order, his complaint will be dismissed, without further
 leave to amend.
        In the meantime, while there is no operative complaint, the Court directs
 the Clerk to administratively close this case. Any pending motions, not
 including Jesse’s motion to proceed in forma pauperis, are denied as moot.
        The Court directs the Clerk to mail and email copies of this order to the
Case 1:20-cv-25075-RNS Document 4 Entered on FLSD Docket 12/17/2020 Page 3 of 3




 Plaintiff at the addresses indicated below.
       Done and ordered, in Miami, Florida, on December 17, 2020.


                                               ______________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge

 Copy, via U.S. mail, to:
 Jesse Harris
 1065 SW 8th Street, #12
 Miami, FL 33130

 Jesseharris8851@gmail.com
